Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending, and are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5, 7, 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application Number 20130073998 attributed to Migos et al. (hereafter referred to as Migos).		
	Regarding claim 1: A device for digital mark-up in a three-dimensional (3D) environment comprising: a processor [2904 of figure 29]; a display for showing a view of the 3D environment [0006, 0116]; a memory including instructions that when executed on the processor generate: an anchor point in response to an author input, wherein the anchor point includes a virtual location relative to a first object in the 3D environment [2950, 2902 of figure 29; 204 of figure 2; 0066]; a mark-up object associated with the anchor point, wherein the mark-up object includes mark-up dimensions, a virtual authoring location, and a selectable association that, in response to being selected, instructs the processor to adjust the view shown in the display to be a view from the 
Regarding claim 2: The device of claim 1, wherein the adjustment of the view shown in the display comprises a sequence of views from a first virtual location to the authoring location at the time the mark-up object was authored, wherein the first virtual location corresponds a view displayed at a time the selectable association is selected [0061].  
Regarding claim 3: The device of claim 1, wherein the mark-up object is displayed with a first appearance in response to the view shown in the display being the view from the virtual authoring location, and wherein the mark-up object is displayed with a second appearance in response to the view shown in the display being a view from a location other than the virtual authoring location [0061; 0069].  
Regarding claim 4: The device of claim 1, wherein the mark-up object further comprises an image of the background behind the mark-up object as viewed from the authoring location towards the mark-up object, captured at the time when the mark-up content was created [0074].  
Regarding claim 5: The device of claim 4, wherein the image of the background behind the mark-up object is sent to be viewed in the display in response to a selection of a historical image toggle that is selectable on the mark-up object displayed [0074].  
Regarding claim 7: The device of claim 1, wherein the mark-up dimensions indicate a movement direction associated with the mark-up object, where the movement direction is located relative to the first object [0066].  
Claims 11-13 are rejected using the same rationale as claims 1-3 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 6, 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Migos and U.S. Patent Application Publication Number 2018/0308289 attributed to SRINIVASAN et al. (hereafter referred to as SRINIVASAN). 
Regarding claim 6: Migos does not detail into generating a second anchor point in response to the author input, wherein the second anchor point includes a location relative to a second object in the 3D environment.  
SRINIVASAN discloses generating a second anchor point in response to the author input, wherein the second anchor point includes a location relative to a second object in the 3D environment [418, 422 of figure 4].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to provide the user the benefit of more than one anchor point.
Regarding claim 9: Migos does not detail into wherein the mark-up object includes a selectable navigation button that when selected transports the view displayed 
SRINIVASAN discloses wherein the mark-up object includes a selectable navigation button that when selected transports the view displayed on the display to be that of a view at a second authoring location associated with a second mark-up object, wherein the second mark-up object has been authored subsequently to the mark-up object [414 of figure 4, 0047].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to incorporate the teachings of SRINIVASAN into Migos to provide the user the benefit of having more than one authoring location.
Regarding claim 10: The device of claim 9, wherein the second mark-up object includes a selectable forward navigation button that in response to being selected transports the view displayed on the display to be that of a view at a third authoring location associated with a third mark-up object, wherein the third mark-up object has been authored subsequently to the second mark-up object, and the second mark-up object to include a selectable backwards navigation button that in response to being selected transports the view displayed on the display to be that of a view at the second authoring location associated with the second mark-up object [402, 404 and 406 of figure 4; 0047].
8 is rejected under 35 U.S.C. § 103 as being unpatentable over Migos and U.S. Patent Application Publication Number 2017/0262418 attributed to Jorge Rafael Lopez (hereafter referred to as Lopez).
Regarding claim 8: Migos does not disclose skipping the generation and displaying of image frames of the views between a first location and the virtual author location in response to the selectable association being selected.
Lopez discloses skipping the generation and displaying of image frames of the views between a first location and the virtual author location in response to the selectable association being selected [0027-0028].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and Lopez before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Lopez into Migos in order to avoid image frames which are unnecessary.
Claims 14-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Migos and SRINIVASAN. 
Regarding claim 14: Migos discloses a computer-readable medium for digital mark-up in a three-dimensional (3D) environment comprising instructions which, in response to execution on a processor, cause the processor to: display a view of the 3D environment [2904 of figure 29, 0006]; generate an anchor point in response to an author input, wherein the anchor point includes a virtual location relative to a first object in the 3D environment [2950, 2902 of figure 29; 204 of figure 2; 0066]; andWO 2019/182599PCT/US2018/023790 -23-generate a mark-up object associated with the anchor point, wherein the mark-up object includes mark-up dimensions, a virtual authoring location, and a selectable association that, in 
Migos discloses detecting the movement of the device [0142].
Migos does not expressively mention a wearable display device.
SRINIVASAN discloses a wearable display device explicitly [0058].
It would have been obvious to one of ordinary skill in the art, having the teachings of Migos and SRINIVASAN before him/her, before the effective filing date of the claimed invention to add a wearable device as taught by SRINIVASAN into Migos to provide the user the benefit of convenience. In addition wearable devices are well-known in the technology.
Regarding claim 15: The computer-readable medium for digital mark-up in a three-dimensional (3D) environment of claim 14, wherein the adjustment of the view shown in the display comprises a sequence of views showing movement from a first virtual location to the authoring location at the time the mark-up object was authored, wherein the first virtual location corresponds a view displayed at the time the selectable association is selected [Migos: 0061].
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
The applicant argues as below:
Claim 1 recites, "wherein the anchor point includes a virtual location relative to a first object in the 3D environment." Migos does not disclose this claim subject matter. Generally, Migos is a system for authoring content for digital books. In Migos, the books are two dimensional, and the authoring system allows a user to attach various kinds of interactive elements to a page in the book. Migos states that "[t]he GUI functions as both a digital book layout design tool and a word processor to facilitate the building of a digital book. The relative page location of inserted widgets can be determined by a user-selectable anchor point placed within the text." (Migos, para. [0005]). This "anchor point" from Migos serves as an anchor point with the text, but it does not disclose "wherein the anchor point includes a virtual location relative to a first object in the 3D environment" because the Migos anchor point does not include "a virtual location relative to a first object in the 3D environment." 
The argument is not persuasive. The applicant leaves out “an anchor point in response to an author input” from the claim limitation, and does not consider/mention the teachings in paragraph 0066 and 204 of figure 2 which were pointed out in the body of the previous action.  
The limitation reads: an anchor point in response to an author input, wherein the anchor point includes a virtual location relative to a first object in the 3D environment. Migos clearly discloses that anchor 204 including/providing a virtual location relative to a first object in the 3D environment in response to an author input [204 of figure 2, 0066].
The applicant further argues:
Claim 1 also recites, "wherein the mark-up object includes ... a virtual authoring location, and a selectable association that, in response to being selected, instructs the processor to adjust the view shown in the display to be a view from the virtual authoring location at the time the mark-up object was authored." Migos does not disclose this claim subject matter. "An authoring tool for digital books is disclosed that provides authors with a single GUI that allows the author to design a layout for the digital book, including editing text and inserting various types of interactive elements in the text." (Migos, para. [0013].) These "interactive elements" may include "text, image galleries, multimedia presentations, movies, HTML, animated and static diagrams, charts, tables, visual dictionaries, three-dimensional (3D) animation and any other media content." (Migos, para. [0006].) However, these elements from Migos do not disclose that "the mark-up object includes ... a virtual authoring location, and a selectable association that, in response to being selected, instructs the processor to adjust the view shown in the display to be a view from the virtual authoring location at the time the mark-up object was authored." 
The applicant just makes a statement, and does not consider/mention the teachings of paragraphs and figures which were pointed out in the body of the previous action. As disclosed in paragraph 0066, a mark-up object associated with the anchor point includes a virtual authoring location. The adjusted view of the content 132 with anchor point has been displayed in the composition area in figure 2 because of the selectable association [figure 1-2]. 
The applicant further argues as below:
Claim 1 also recites, "a display for showing a view of the 3D environment." The display in Migos is for showing the digital book, and the contents of the digital book. The books in Migos are two dimensional and are not a "3D environment" as recited in claim 1. 
"a display for showing a view of the 3D environment" at least in paragraph 0116.
There is no other arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Number 8,872,854 attributed to David A. Levitt (hereafter referred to as Levitt) discloses anchor points in 3D environment [figure 4].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173